SUBADMINISTRATION AGREEMENT The following is a subadministration agreement between Atlantic Fund Administration, LLC and Wright Investors’ Service, Inc.for TheWright Managed Equity Trust and The Wright Managed Income Trust. TABLE OF CONTENTS SECTION 1. APPOINTMENT 3 SECTION 2. DUTIES OF THE SUBADMINISTRATOR 4 SECTION 3. STANDARD OF CARE 6 SECTION 4. LIMITATION OF SHAREHOLDER AND TRUSTEE LIABILITY 8 SECTION 5. COMPENSATION AND EXPENSES 8 SECTION 6. EFFECTIVENESS, DURATION AND TERMINATION 9 SECTION 7. ACTIVITIES OF THE SUBADMINISTRATOR 10 SECTION 8. MISCELLANEOUS 10 APPENDIX A. FUNDS OF THE TRUSTS 13 APPENDIX B. SERVICES 14 SCHEDULE A FEE SCHEDULE 20 SUBADMINISTRATION AGREEMENT BETWEEN ATLANTIC FUND ADMINISTRATION, LLC AND WRIGHT INVESTORS’ SERVICE, INC. AGREEMENT (this “Agreement”) made this 22nd day of October, 2009 (the “Effective Date”), between Atlantic Fund Administration, LLC (the “Subadministrator”), a limited liability company organized under the laws of the State of Delaware with its principal place of business at Three Canal Plaza, Portland, Maine 04101, and Wright Investors’ Service, Inc. (the “Administrator”), a corporation organized under the laws of State of Connecticut with its principal place of business at 440 Wheelers Farms Road, Milford, Connecticut WHEREAS, the Administrator has entered into an Administration Agreement, dated the 22nd day of October, 2009 (“Administration Agreement”) with The Wright Managed Equity Trust, a Massachusetts business trust, with its principal place of business at [Two International Place, Boston, Massachusetts 02110] (the “Equity Trust”), and The Wright Managed Income Trust, a Massachusetts business trust, with its principal place of business at [Two International Place, Boston, Massachusetts 02110] (the “Income Trust” and, together with the Equity Trust, each a “Trust” and, collectively, the “Trusts”); and WHEREAS, each Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end, management investment company and may issue its shares of beneficial interest, no par value, in separate series and classes; and WHEREAS, each Trust offers shares in various series as listed in Appendix A hereto (each such series, together with all other series subsequently established by a Trust and made subject to this Agreement, being herein referred to as a “Fund,” and collectively, the “Funds”) and the applicable Trust offers shares of various classes of each Fund as listed in Appendix A hereto; and WHEREAS, pursuant to the Administration Agreement, and subject to the direction and control of the Board of Trustees of the Income Trust (the “Income Board”) and the Board of Trustees of the Equity Trust (the “Equity Board” and, together with the Income Board, each a “Board” and, collectively, the “Boards”), the Administrator acts as administrator for the Funds; and WHEREAS, it is intended that the Trusts be third-party beneficiaries under this Agreement; and WHEREAS, the Administrator desires to retain the Subadministrator to perform administration services for the Funds and the Subadministrator is willing to provide such services on the terms and conditions set forth in this Agreement. NOW THEREFORE, for and in consideration of the mutual covenants and agreements contained herein, the Administrator and the Subadministrator agree as follows: SECTION 1.APPOINTMENT The Administrator hereby appoints the Subadministrator, subject to the supervision of the Boards, to act as subadministrator to the Funds and, in such capacity, to provide the services set forth in Appendix B hereto (the “Services”).The Subadministrator accepts this employment and agrees to render the Services for the compensation set forth herein.In connection therewith, the Administrator has delivered to the Subadministrator copies of (i) each Trust’s
